DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 3/13/2022.  These drawings are acceptable.
Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “positioned 180 degrees” in claim 1 is used by the claim to mean “tangentially parallel,” or “opposite each other on the same plane” while the accepted meaning is “a single slot.” The term is indefinite because the specification does not clearly redefine the term. Based on the drawings, the Office understands what the Attorney is trying to claim, but the language is inconsistent; the Office supposes that the Attorney was looking down at the device and intended to have the two slots rotated 180 degrees from each other in order to support the charcoal retention insert.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Duncan (US 3,884,214), Swatling et al. (US 2015/014412), and Spardo (US 4,026,265).
Regarding claim 1, Duncan discloses a fire starter device (10, Figure 1), comprising: a body having a central cavity (@ 40 in Figure 2) and an open top and open bottom (Figure 6); said body having one or more slots (22, Figure 2) extending through the sides of said body; said slots having one slot on a first side of said body and having one or more second slots positioned on a second side of said body where said one or more second slots are positioned 180 degrees from said one slot on a first side of said body (Figure 6);  a charcoal retention insert (14,Figure 3) of sufficient size to be slideably inserted into said one slot (22) and said one or more second slots (22);  and where the charcoal retention insert provides a platform onto which charcoal (40, Figure 2) rests during a lighting action, but not that said body has two or more rows of ventilation openings passing through the sides of said body,  a handle affixed to the exterior surface of said body, and  said charcoal retention insert having a plurality of hook portions configured to extend through said body and securely connect to said one or more second slots
However, Swatling discloses a charcoal chimney (Abstract, 120, FIG.1A) wherein said body (102) having two or more rows of ventilation openings (124b or 124a) passing through the sides of said body, and a handle (126) affixed to the exterior surface of said body.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date to include a plurality of ventilation rows in order to increase airflow and thus combustion rate of the charcoal and a handle to allow for easier removal of the device from the BBQ.
Additionally, Spardo discloses a charcoal burner (10, Figure 1) wherein said charcoal retention insert (66) having a plurality of hook portions (58,60, Figure 3) configured to extend through said body and securely connect to said one or more second slots.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date to include a securing mechanism or hook in order to keep the charcoal retention insert in place.
Regarding claim 2, Duncan, as modified, discloses the fire starter device of claim 1, further comprising a shield (Swatling-132, FIG.1c) affixed to said handle (Swatling-126) and disposed between said handle and a side of the fire starter device. 
Regarding claim 3, Duncan, as modified, discloses the fire starter device of claim 1, where at least one row of ventilation openings (Swatling-124b, FIGS 1a-1c) is positioned below said one or more slots (Swatling-Plane formed by base of 112) when the fire starter device is positioned in a vertically upright orientation. 
Regarding claim 4, Duncan, as modified, discloses the fire starter device of claim 1, where two or more rows of ventilation openings (Swatling-124a, FIGs.1a-c) are positioned above said one or more slots when the fire starter device is positioned in a vertically upright orientation. 
Regarding claim 5, Duncan, as modified, discloses the fire starter device of claim 1, where one or more slots (Duncan- Figure 1) are disposed on the same side of the fire starter device as said handle, and one or more slots are disposed on the opposite side of the fire starter device from said handle. 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Duncan (US 3,884,214), Swatling et al. (US 2015/014412), Spardo (US 4,026,265), and Gunter (US 3,453,975).
Regarding claim 6, Duncan, as modified, discloses the fire starter device of claim 1, but not a support bracket.
However, Gunter discloses a charcoal starter (10) comprising an upper flange affixed to the interior of said body above said one or more slots, and a lower flange affixed to the interior of said body below said one or more slots, where the upper flange and the lower flange form a bracket for support of said charcoal retention insert (15, FIGs. 1-4). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a supporting structure to prevent deformation of the plate due to the weight of the charcoal. 
Regarding claim 7, Duncan, as modified, discloses the fire starter device of claim 6, where said upper flange and said lower flange extend around the entire interior circumference of said body (15, FIGs. 1-4). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571) 270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        ***

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762